                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

 ELVIN WINSTON RICKS,                                                       PETITIONER
 Reg #56184-080


 v.                            Case No. 2:19-cv-00068-LPR


 GENE BEASLEY,
 Warden, FCI – Forrest City                                                RESPONDENT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 26th day of February 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
